Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on January 18, 2022 has been considered.

Response to Arguments

Applicant’s arguments filed on January 18, 2022 with respect to the rejections under 35 USC 102/103 in view of Becker ‘572 have been fully considered and are persuasive. Accordingly, the rejections have been withdrawn.  
Applicant's arguments regarding the rejections under 35 USC 112 have been fully considered but they are not persuasive.
Applicants argue “the limitations of claim 19 (and claim 20, dependent upon claim 19) are supported by at least FIG. 3 and paragraphs [0064]-[0069].”
Examiner’s position is that paragraphs 0064-0069 do not support the limitation of “identifying a welding location based on the welding tool location when an activation of the welding tool is detected; and
determining the performance score based on whether the welding location corresponds to the target weld location”.
For example, paragraph 0066 discloses “[a]t block 306 the weld monitoring process 300 determines whether the location of the welding torch 118 matches the target weld location” (lines 1-2). Paragraph 0066 further discloses “the weld monitoring torch with the target weld location without the need to “identify a welding location based on the welding tool location” prior to the comparing step. Paragraph 0066 does not disclose comparing the location of the welding with the target weld location.
Applicants further argue “the determination at block 306 may only occur when and/or while a certain input is detected (e.g., a signal indicating the trigger 119 is activated)...”.
Examiner’s position is that while determination (in 306) occurs when and/or while a certain input is detected (e.g., a signal indicating the trigger 119 is activated)..., and a welding tool/torch location is compared to (matched with) the target weld location, paragraph 0066 is not explicit in disclosing that the welding tool/torch location is a welding tool location when an activation of the welding tool is detected.

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 8, 2022